DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 25 June 2019.
Claims 1-20 are currently pending and have been examined.

Claim Interpretation
Examiner notes that the exact percentage of funds is a matter of design choice and holds no patentable weight. As long as the art shows variability of the amount of funds settled based on the total transaction amount further based on a threshold then it reads on the claims.
Examiner notes that the phrases “above 50%” and “above 10%” include allowing the full amount (i.e. 100%) to be settled.
Examiner notes that the time periods claimed do not vary across thresholds and therefore have no functional relation to the claimed thresholds, therefore any art that has the capability to always settle the allowed percentage “virtually immediate” reads on these claims.
Applicant does not further elaborate in their specification what comprises a “transaction clearance party” as recited in Claim 11. Examiner therefore must afford it its broadest reasonable interpretation which includes any party associated with clearance of the transaction (which examiner notes includes the account issuer rendering Claim 11 as being broader in scope than Claim 10) which appears consistent with the specification at paragraph (0001) reproduced below. “At a high level, each party to the transaction will want to analyze the transaction for fraud and risk. Each of those parties have their own algorithms and issues they want to review which adds time to the process.”

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites in part “…displays to the merchant the a first amount…” it is unclear whether or not “first amount” is being established or is meant to refer back to some previously established “first amount” (which does not exist). Examiner will interpret it to recite “…displays to the merchant a first amount…” for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method of adjusting an electronic payment clearance. This is a process which is within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1:
Claim 1:
“receiving an electronic transaction from a merchant for a consumer;”
“accessing…to determine a fraud level based on at least one of a group comprising the transaction, the merchant and the consumer;”
“in response to the fraud level being below a first threshold, transferring a first percentage of funds to the merchant to settle the transaction during a first time period.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describe fundamental economic principles or practices or could describe commercial or legal interactions but for the recitation of generic computer components. Nothing in the claims’ elements precludes the steps from practically describing commercial or legal interactions or fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim describes mitigating risk or could reasonably describe marketing or sales activities or behaviors. Mitigating risk is described when determining a fraud level for a transaction, and transferring a percentage of funds during a first time period based on said fraud level. Marketing or sales activities or behaviors is described when settling a percentage of a transaction during a first time period based on a fraud level. If a claim limitations, under their broadest reasonable interpretation, describes fundamental economic principles or practices or commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 4 and 7 are directed to the following:
Claim(s) 4:
“…in response to the fraud level being below a second threshold, but above the first threshold, transferring a second percentage of funds to the merchant during a second time period.”
Claim(s) 7:
“…in response to the fraud level being below a third threshold, but above the first threshold and the second threshold, transferring a third percentage of funds to the merchant during a third time period.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles or practices or commercial and legal interactions such as mitigating risk or marketing or sales activities or behaviors respectively. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 2-3, 5-6, 8-11 and 17-20 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 2:
“…wherein in response to the fraud level being below the first threshold, the first percentage is 100%.”
Claim(s) 3:
“…wherein in response to the fraud level being below the first threshold, the first time period is virtually immediate.”
Claim(s) 5:
“…wherein in response to the fraud level being below the second threshold but the above first threshold, the second percentage of funds is above 50%.”
Claim(s) 6:
“…wherein in response to the fraud level being below the second threshold but the above first threshold, the second time period is virtually immediate.”
Claim(s) 8:
“…wherein in response to the fraud level being below the third threshold but above the first threshold and the second threshold, the second percentage of funds is above 10%.”
Claim(s) 9:
“…wherein in response to the fraud level being below the third threshold but above the first threshold and the second threshold, the third time period is virtually immediate.”
Claim(s) 10:
“…wherein the fraud database is from a transaction account issuer.”
Claim(s) 11:
“…wherein the fraud database is from a transaction clearance party..”
Claim(s) 17:
“…wherein the transaction comprises an amount..”
Claim(s) 18:
“…wherein the transaction comprises a good or service description.”
Claim(s) 19:
“…wherein the transaction comprises a transaction time.”
Claim(s) 20:
“…wherein the transaction comprises a merchant id or a merchant location.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim 1:
“…a fraud database…”
The computer components (database) are recited at a high level of generality (i.e. as a generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Dependent claim(s) 12-16 contain the following additional elements:
Claim(s) 12:
“…wherein the fraud database is accessed using an application programming interface.”
Claim(s) 13:
“…wherein the fraud database communicates using a protocol.”
Claim(s) 14:
“…a user interface…”
“…displays to the merchant the a first amount, the first time and the first percentage.”
Claim(s) 15:
“…a user interface…”
“…displays to the merchant a second amount, the second time and the second percentage.”
Claim(s) 16:
“…a user interface…”
“…displays to the merchant a second amount, the second time and the second percentage.”
The computer components (an application programming interface (API), database communication protocol, user interface) are recited at a high level of generality (i.e. as a generic API, generic database communication protocol and generic user interface) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
These elements are recited at a high level of generality (i.e., as simply displaying) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The database mentioned above is not described in further detail within the applicant’s specification. The API mentioned above is not described in further detail within the applicant’s specification beyond normal functions of an API. The database communication protocol mentioned above is not described in further detail within the applicant’s specification beyond normal functions of a database communication protocol. The user interface mentioned above is not described in further detail within the applicant’s specification. Therefore examiner must interpret these elements as generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
 (for displaying various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina, III et al. (US 10,210,522 B1 hereinafter Medina) in view of Hoffman (US 2021/0133722 A1 hereinafter Hoffman).
Claim 1
A method of adjusting an electronic payment clearance comprising:
receiving an electronic transaction from a merchant for a consumer; (Medina discloses receiving an electronically deposited check (i.e. electronic transaction). See at least column 1, lines 33-51. See the combination with Hoffman for electronic checks being used with merchant sales.)
accessing a fraud database to determine a fraud level based on at least one of a group comprising the transaction, the merchant and the consumer; and (Medina discloses analyzing the electronic transaction for fraud based on check information (i.e. transaction information). See at least column 1, line 55 – column 2, line 6. Examiner notes this necessarily requires accessing a fraud database.)
in response to the fraud level being below a first threshold, transferring a first percentage of funds to the merchant to settle the transaction during a first time period. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Although Medina does disclose receiving electronic checks, they might not explicitly disclose that the received electronic transaction if from a merchant for a consumer. Hoffman teaches that merchant commerce (i.e. merchant-consumer transactions) can include electronic checks. See at least paragraph [0003].
It would be obvious for an electronic check received by Medina to represent a merchant-consumer transaction as taught by Hoffman because Hoffman teaches that such electronic transaction represent popular parts of merchant point of sale and internet commerce. See at least paragraph [0003].
Also, using a merchant-commerce electronic check as taught by Hoffman as an electronic check in the system of Medina is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
The method of claim 1, wherein in response to the fraud level being below the first threshold, the first percentage is 100%. (Medina discloses a threshold whereby all funds are made immediately available (i.e. 100%). See at least column 8, line 57 – column 9, line 20.)

Claim 3
The method of claim 1, wherein in response to the fraud level being below the first threshold, the first time period is virtually immediate. (Medina discloses a threshold whereby all funds are made immediately available (i.e. virtually immediate). See at least column 8, line 57 – column 9, line 20.)

Claim 4
The method of claim 1, further comprising in response to the fraud level being below a second threshold, but above the first threshold, transferring a second percentage of funds to the merchant during a second time period. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 5
The method of claim 4, wherein in response to the fraud level being below the second threshold but the above first threshold, the second percentage of funds is above 50%. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 6
The method of claim 4, wherein in response to the fraud level being below the second threshold but the above first threshold, the second time period is virtually immediate. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 7
The method of claim 4, further comprising in response to the fraud level being below a third threshold, but above the first threshold and the second threshold, transferring a third percentage of funds to the merchant during a third time period. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 8
The method of claim 7, wherein in response to the fraud level being below the third threshold but above the first threshold and the second threshold, the second percentage of funds is above 10%. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 9
The method of claim 8, wherein in response to the fraud level being below the third threshold but above the first threshold and the second threshold, the third time period is virtually immediate. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 10
The method of claim 1, wherein the fraud database is from a transaction account issuer. (See the combination with Hoffman below.)
	
	Although Medina does disclose processing a transaction for fraud (and therefore accessing a fraud database). They might not explicitly disclose wherein the fraud database is from a transaction account issuer. Hoffman discloses that a rule module nexus (which includes fraud rules) may be modified by an account issuer. See at least paragraph [0041].
	It would be obvious to access a fraud database from a transaction account issuer in Medina’s system as taught by Hoffman because doing so is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11
The method of claim 1, wherein the fraud database is from a transaction clearance party. (See the combination with Hoffman below. Examiner notes to see the claim interpretation section regarding Claim 11.)

Although Medina does disclose processing a transaction for fraud (and therefore accessing a fraud database). They might not explicitly disclose wherein the fraud database is from a transaction clearance party. Hoffman discloses that a rule module nexus (which includes fraud rules) may be modified by an account issuer. See at least paragraph [0041].
	It would be obvious to access a fraud database from a transaction account issuer in Medina’s system as taught by Hoffman because doing so is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
The method of claim 1, wherein the fraud database is accessed using an application programming interface. (See the combination with Hoffman)
	
	Although Medina does disclose accessing a fraud database they might not explicitly disclose communication using APIs. Hoffman teaches that a user interface apparatus for a transaction rules manager nexus may interface using APIs. See at least paragraphs [0408] and Fig. 4.
	It would be obvious to access the fraud database of Medina using APIs as taught by Hoffman because Hoffman additionally teaches the motivation that these API allow the apparatuses to issue commands between interfaces. See at least paragraph [0408].
Also, using APIs as taught by Hoffman to interface with the database of Medina is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13
The method of claim 1, wherein the fraud database communicates using a protocol. (Medina discloses analyzing the electronic transaction for fraud based on check information (i.e. transaction information). See at least column 1, line 55 – column 2, line 6. Examiner notes this necessarily requires accessing a fraud database which necessarily requires a protocol communication with said database.)

Claim 14
The method of claim 1, wherein a user interface displays to the merchant the a first amount, the first time and the first percentage. (Medina discloses sending a notification as to whether the transaction was paid or held in part. See at least column 9, lines 33-40. Medina discloses notifications can be used to present users with hold or availability information including a first amount that will be made immediately (i.e. amount and time), amount that will be made after a time period (examiner notes this together with the first amount is equivalent to percentage). See at least column 11, lines 5-12.) 

Claim 15
The method of claim 4, wherein a user interface displays to the merchant a second amount, the second time and the second percentage. (Medina discloses sending a notification as to whether the transaction was paid or held in part. See at least column 9, lines 33-40. Medina discloses notifications can be used to present users with hold or availability information including a first amount that will be made immediately (i.e. amount and time), amount that will be made after a time period (examiner notes this together with the first amount is equivalent to percentage). See at least column 11, lines 5-12.)

Claim 16
The method of claim 7, wherein a user interface displays to the merchant a third amount, the third time and the third percentage. (Medina discloses sending a notification as to whether the transaction was paid or held in part. See at least column 9, lines 33-40. Medina discloses notifications can be used to present users with hold or availability information including a first amount that will be made immediately (i.e. amount and time), amount that will be made after a time period (Examiner notes this together with the first amount is equivalent to percentage). See at least column 11, lines 5-12.)

Claim 17
The method of claim 1, wherein the transaction comprises an amount. (Medina discloses transaction information may include amount. See at least column 5, lines 54-67.)

Claim 18
The method of claim 17, wherein the transaction comprises a good or service description. (Medina discloses transaction information may include check memo (i.e. what the check is for). See at least column 5, lines 54-67.)

Claim 19
The method of claim 17, wherein the transaction comprises a transaction time. (See combination with Hoffman below.)

	Although Media does disclose various transaction information, they might not explicitly disclose the transaction comprising a transaction time. Hoffman teaches that transaction information may be timestamped. See at least paragraph [0293].
	It would be obvious to timestamp the transactions in Medina as taught by Hoffman because doing so is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20
The method of claim 17, wherein the transaction comprises a merchant id or a merchant location. (See the combination with Hoffman below.)

Although Media does disclose various transaction information, they might not explicitly disclose the transaction comprising a merchant id or a merchant location. Hoffman teaches that transaction information may include a merchant id. See at least paragraphs [0331] and [0368].
	It would be obvious to include merchant id in the transaction information of Medina as taught by Hoffman because doing so is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clausen et al. (US 2021/0334813 A1) discloses putting a partial hold on an account allowing a funds transfer for a percentage amount of total requested funds and requiring a designated amount of time to pass before the balance may be withdrawn.
Lacoss-Arnold et al. (US 2022/0114566 A1) discloses a hold may be placed on a funds transfer for a percentage of the amount of the funds transfer based on thresholds. Examiner notes the date on the Lacoss-Arnold reference makes it invalid as prior art however the subject matter disclosed is pertinent to the applicant’s disclosed invention.
Wiesman (WO 2016144701 A1) discloses risk based decisioning for transaction clearance.
Liu et al. (“A Survey of Payment Card Industry Data Security Standard”) discloses security protocols applied to transaction settlement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691